                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

MANOGNA DEVABHAKTUNI,                           §
             Plaintiff,                         §
                                                §
v.                                              §   CIVIL CASE NO. 3:19-CV-2225-K-BK
                                                §
REBECCA RUTHERFORD, ET AL.,                     §
             Defendant.                         §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

       IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice for

failure to comply with a court order and for want of prosecution. See FED. R. CIV. P. 41(b).

       SO ORDERED this 26th day of November, 2019.
